DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 3/9/22 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/22.
Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. Applicant argues that Eucker does not disclose the features of the gas inlet and flow restrictor proximate to the material inlet. However, the gas inlet (108/109) is fluidly connected to the conduit and the holes (106) near the material inlet do constrict flow of gas from the gas inlet (108, 109) and would therefore produce a venturi effect. The claims do not preclude that there exist multiple flow restrictors. Thus, while the device of Eucker may not match embodiment depicted in Fig 1, Eucker nonetheless discloses the features of the flow restrictor and gas inlet as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Land (US 2016/0280607) in view of Handa (US 5158725) and Eucker (US 5227105).
As to claim 1, Land teaches a system for making small volumetric structures from a polymer derived ceramic precursor [0009, 0011, 0014, 0017-0019, 0131], the system comprising: a. a polymer derived ceramic precursor delivery apparatus comprising: i. an injection port into an extruder [0009, 0014, 
Land does not explicitly state a pneumatic cooling and transport section comprising a conduit, a gas inlet fluidly connected to the conduit, a cured polymer derived ceramic material inlet operably connected to the conduit, a flow restrictor disposed in the conduit fluidly connected to the gas inlet wherein the flow restrictor is operable to generate a venturi effect in the conduit proximate to the cured polymer derived ceramic material inlet, and an outlet positioned downstream of the cured polymer derived ceramic material inlet
Eucker teaches an extrusion system that provides ceramic product wherein after the extruder [col 7 line 7-14] the extrudate is put through a pneumatic section, the tube guide and dryer, where the material is mixed with a gas stream and carried by the gas stream to transport extrudate [col 7 line 28-35, col 6 line 63-col 7 line 15, col 3 line 10-13, Fig 1, Fig 5]. Eucker teaches comprising a conduit (90) [col 7 line 16-27, Fig 5], a gas inlet (108/109) fluidly connected to the conduit (90) [col 7 line 30-35 and 49-55, Fig 5], a cured polymer derived ceramic material inlet (98) operably connected to the conduit [col 7 line 16-27, Fig 5], a flow restrictor (106 the ones near entrance 98) disposed in the conduit fluidly connected to the gas inlet wherein the flow restrictor is operable to generate a venturi effect in the conduit proximate to the cured polymer derived ceramic material inlet as the constriction of the gas through hole (106) to pass through (104) would generate a venturi effect [col 7 line 28-35 and 50-55, Fig 5], and an outlet positioned downstream of the cured polymer derived ceramic material inlet (98 opposite end of first 98) [col 7 line 16-27, Fig 5]. Though this is heated air it would be capable of transporting air at a lower temperature than the extrudate, and would thus cool it. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Land and had the distal end of the extruder in operational association with an as claimed pneumatic section, whereby the cured precursor is provided into an inlet of the  
Land does not explicitly state the extruder barrel having a plurality of sections; iii. wherein a section of the plurality of sections is a mixing section having a temperature from about 70 C to about 300 C.
Handa teaches an extruder that creates more uniform product [Abstract, col 13 line 19-21]. The extruder system comprises a port for inserting material (6) [col 5 line 25-32, Fig 6]. The extruder barrel [Fig 2] is equipped with heating elements [col 3 line 30-34, col 6 line 40-45, col 7 line 45-48] which heat it to a temperature between 15.5 -260 C, or 176.7 C [col 7 line 45-47, col 9 line 53] which would be capable of heating the material to curation and the barrel can arbitrarily be divided into different mixing sections [col 3 line 62-col 4 line 11, col 5 line 20-32, col 6 line 20-32, Fig 6]. The barrel has an outlet [Fig 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Land and had the extruder include a barrel with multiple sections or zones including a mixing zone heated to 176.7 C, as taught by Handa, in order to produce uniform extrudate. 
Note: as this is a system claim, the examiner has considered the structural aspects of the apparatus and the starting material of the liquid polymer derived ceramic precursor as limiting the apparatus.
As to claim 2, Land teaches the injection port is filled with a liquid polymer derived ceramic precursor [0009, 0014, 0018, 0020, 0022, 0027]; Land does not explicitly state wherein the pneumatic cooling and transport section comprises a gas inlet, a cured polymer derived ceramic material inlet, a venture chamber, and an outlet.  
Eucker teaches an extrusion system that provides ceramic product wherein after the extruder [col 7 line 7-14] the extrudate is put through a pneumatic section, the tube guide and dryer, where the material is mixed with a gas stream and carried by the gas stream to transport 
As to claim 3, the combination of Land and Handa teach an extruder with feeder ports and the material injected therein is the polymer derived ceramic precursor, as explained above, thus the apparatus would be capable of having the extruder barrel filled with the polymer derived ceramic precursor formulation. As all the structural limitation were met by the cited prior art, the manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
As to claim 4, Land does not explicitly state wherein the extruder barrel has a distal end and a proximal end, wherein the proximal end is adjacent the injunction port; and wherein the distal end of the barrel is filled with cured polymer derived ceramic material.
Handa teaches an extruder that creates more uniform product [Abstract, col 13 line 19-21]. The extruder system comprise the extruder barrel having a distal and proximal end [Fig 6] and a port for inserting material adjacent to a proximal end [col 5 line 25-32, Fig 6]. The barrel is equipped with heating elements [col 3 line 30-34, col 6 line 40-45, col 7 line 45-48] which would be capable of heating the material to curation and the barrel can arbitrarily be divided into sections [col 6 line 20-32, Fig 6]. The barrel has an outlet [Fig 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Land and had the extruder include an extruder barrel with distal and proximal ends and the injection port adjacent to the proximal end, as taught by Handa, in order to produce uniform extrudate. 
Note: as this is a system claim, the examiner has considered the structural aspects of the apparatus and the starting material of the liquid polymer derived ceramic precursor as limiting the 
 As to claim 5, Land teaches an extruder system for making cured polysiloxane polymer derived ceramic materials [0009, 0011, 0014, 0017-0019, 0131] the extruder comprising: f. a section comprising an injection port having a liquid polymer derived ceramic precursor, the injection port [0009, 0014, 0018, 0020, 0022, 0027] in fluid communication with a holding tank for the liquid polymer derived ceramic precursor [0160, 0173]; 
Land does not explicitly state the distal end in operational association with a pneumatic section, whereby the cured precursor is provided into an inlet of the pneumatic section and mixed with an in flowing gas stream, whereby the cured material is carried by the gas stream section comprising a conduit, a gas inlet fluidly connected to the conduit, a cured polymer derived ceramic material inlet operably connected to the conduit, a flow restrictor disposed in the conduit fluidly connected to the gas inlet wherein the flow restrictor is operable to generate a venturi effect in the conduit proximate to the cured polymer derived ceramic material inlet, and an outlet positioned downstream of the cured polymer derived ceramic material inlet.  
Eucker teaches an extrusion system that provides ceramic product wherein after the extruder [col 7 line 7-14] the extrudate is put through a pneumatic section, the tube guide and dryer, where the material is mixed with a gas stream and carried by the gas stream to transport extrudate [col 7 line 28-35, col 6 line 63-col 7 line 15, col 3 line 10-13, Fig 1, Fig 5]. Eucker teaches comprising a conduit (90) [col 7 line 16-27, Fig 5], a gas inlet (108/109) fluidly connected to the conduit (90) [col 7 line 30-35 and 49-55, Fig 5], a cured polymer derived ceramic material inlet (98) operably connected to the conduit [col 7 line 16-27, Fig 5], a flow restrictor (106 the ones near entrance 98) disposed in the conduit fluidly connected to the gas inlet wherein the flow  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Land and had the distal end of the extruder in operational association with the as claimed pneumatic section, whereby the cured precursor is provided into an inlet of the pneumatic section and mixed with an in flowing gas stream, whereby the cured material is carried by the gas stream in operational association with a pneumatic section, whereby the cured precursor is provided into an inlet of the pneumatic section and mixed with an in flowing gas stream, whereby the cured material is carried by the gas stream, as suggested by Eucker, in order to transport the extrudate.
Land does not explicitly state that the extruder has a. a drive section; b. the drive section mechanically engaging a gear box; and the gear box mechanically engaging a first and a second screw; whereby the drive section and gear box form an assembly capable of rotating the screws; c. the screws being located within an extruder barrel; d. the extruder barrel having a distal end and a proximal end; e. the extruder barrel and screws configured to form a plurality of sections. g. the first barrel section filled with the liquid polymer derived ceramic precursor; the first barrel section configured to cure the liquid polymer derived ceramic precursor; h. the screws in the first barrel section configured to advance the liquid precursor distally toward a second barrel section; 
Handa teaches an extruder that creates more uniform product [Abstract, col 13 line 19-21]. The extruder system comprise a drive section of motor [col 8 line 29-36, Fig 6] that mechanically engages the gear box [col 8 line 29-36, Fig 6] which engages and moves the first and 2nd screws [col 3 line 45-50, col 8 line 29-36, Fig 6] located inside the barrel [col 2 line 15-21], the extruder barrel having a distal and proximal end [Fig 6] and a port for inserting material [col 5 line 25-32, Fig 6]. The screws push the material through the entirety of the barrel [col 2 line 30-40, col 3 line 62-col 4 line 39], the barrel is equipped with heating elements [col 3 line 30-34, col 6 line 40-45, col 7 line 45-48] which would be capable of heating the material to curation and the barrel can arbitrarily be divided into sections [col 6 line 20-32, Fig 6]. The barrel has an outlet [Fig 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Land and had the extruder include a drive, gearbox and 2 screws within a barrel, the barrel divided into section and including a material port and an outlet, and the system capable of curing material using heating, as taught by Handa, in order to produce uniform extrudate. 
Note: as this is a system claim, the examiner has considered the structural aspects of the apparatus and the starting material of the liquid polymer derived ceramic precursor as limiting the apparatus. As the gelatinous and solid materials are intermediate products derived from this material that are dependent on the manner in which the apparatus is operated they do not limit the claim, see MPEP 2115. The heated sections of Handa would be capable of transforming the liquid polymer derived ceramic precursor into a gelatinous or solid product via heat curing from 
As to claim 6, Land teaches polymer derived ceramic precursor comprises methyl hydrogen fluid [0091, 0128]; and wherein the pneumatic section cools the cured material, transports the material to a predetermined destination, or both.
Eucker teaches an extrusion system that provides ceramic product wherein after the extruder [col 7 line 7-14] the extrudate is put through a pneumatic section, the tube guide and dryer, where the material is mixed with a gas stream and carried by the gas stream to transport extrudate to a predetermined destination in this case the next apparatus [col 7 line 28-35, col 6 line 63-col 7 line 15, col 3 line 10-13, Fig 1, Fig 5]. Though this is heated air it would be capable of transporting air at a lower temperature than the extrudate, and would thus cool it. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Land and had a pneumatic section cool the material and transport the material to a predetermined destination, as suggested by Eucker, in order to transport the extrudate and this had proven successful at producing ceramic product. 
As to claim 7, Land teaches the polymer derived ceramic precursor comprises DCPD [0106, 0128].  
As to claim 8, Land teaches the polymer derived ceramic precursor comprises DCPD and methyl hydrogen fluid [0106, 0128, 0315, 0415-0419].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742